By the Court, Beardsley, J.
On the trial the defendants sought to prove that the judgments which Macarge confessed to Crittenden were fraudulent, and for this purpose offered to prove what Macarge had said about Crittenden’s being indebted to him, prior to the time when these judgments Avere confessed, and when neither the plaintiff in the suit, nor Crittenden Avas present. This Avas objected to by the' plaintiff, but Avas received, and testimony was given to show that Macarge had said Crittenden owed him about eighty dollars, and that he would obtain his note for what was due and turn it out to one of his creditors. This testimony may have had a decided influence upon the question of the integrity of these judgments, and it should not have been received. It was Avdiolly inadmissible *204between these parties, being the mere declarations of a third person. As there was some evidence of a combination between Macarge and Crittenden, to defraud the creditors of Macarge, at the time these judgments were confessed, subsequent declarations by Macarge, in affirmance of that combination, might have been good evidence against Crittenden, but statements made prior to the combination could not have been" received under such circumstances. (Cowen & Hill’s Notes to 1 Phil. Ev. pp. 177, 178.)
The case, as presented in the return, is exceedingly confused, and it is by no means readily perceived what- grounds were assumed by the respective parties, or on what particular principle the case was determined. But the point stated is decisive, and the judgments must be reversed.
Judgments reversed.